Citation Nr: 0406778	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  99-00 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected residuals of lumbar laminectomy, L4-L5, 
currently evaluated as 60 percent disabling.

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1963 to March 
1965.

These matters comes before the Board of Veterans' Appeals 
(the Board) on appeal from a December 1994 rating decision 
and an August 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Atlanta, Georgia 
(RO).  In the rating decision dated in December 1984, the RO 
granted the veteran's claim for an increased disability 
rating for his service-connected back condition, which it 
assigned a 10 percent disability rating, effective in June 
1994.  In January 1995, the veteran filed a notice of 
disagreement (NOD) with the 10 percent disability assignment.  
He perfected his appeal with respect to this issue in March 
1995.  In a subsequent rating decision dated in February 
1997, the RO increased the 10 percent disability rating to 20 
percent, effective June 1994.  In a rating decision dated in 
July 2003, the RO increased the disability rating to 60 
percent, effective June 1994.  

In the August 1998 rating decision, the RO denied the 
veteran's claim for entitlement to service connection for 
bilateral hearing loss.  The veteran filed a NOD with the 
rating decision in October 1998.  In January 1999, he filed a 
Form 9 to appeal the RO's denial of his claim for entitlement 
to service connection for bilateral hearing loss.  The 
veteran indicated on the Form 9 that he wanted a Travel Board 
Hearing.  Nevertheless, no hearing was scheduled, and, 
therefore, this issue will be addressed in the remand that 
follows this decision.


FINDINGS OF FACT

1.  All evidence necessary for a proper adjudication of the 
issues decided has been secured.  

2.  The medical evidence is negative for ankylosis of the 
veteran's lumbar spine and residuals of a fracture of the 
vertebra requiring bedrest or a long leg cast.  


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for a 
lumbar disorder are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.012, Part 4, Codes 
5285 and 5286 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicability of the Veterans Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded VA's duty to notify the 
claimant and his representative, if any, concerning certain 
aspects of claim development.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003).

The Board also notes that a recent decision by the United 
States Court of Appeals for Veterans Claims (Court) states 
that VCAA notice must be provided before the initial 
unfavorable determination by the RO.  See Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).  It also 
held, in part, that a VCAA notice consistent with 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1) (2003).  

In May 1994 the veteran filed a claim for an increased 
disability rating for his service connected residuals of a 
lumbar laminectomy, L4-L5, which was evaluated as 0 percent 
disabling.  In a rating decision dated in December 1994, the 
RO increased the disability rating to the veteran's lumbar 
condition to 10 percent, effective June 1994.  In February 
1997, the RO increased the disability rating assigned to the 
veteran's back condition to 20 percent with an effective date 
of June 6, 2004.  Subsequently, it increased the disability 
rating to 60 percent, in a rating decision dated in July 
2003.  

The RO notified the veteran of the information necessary to 
substantiate his claim by means of the discussions in the 
March 1995 Statement of the Case (SOC); February 1997 
Supplemental Statement of the Case (SSOC); February 1997 
rating decision; February 1999 SSOC; and July 2003 SSOC, 
which also cited the old and new regulations pertinent to the 
assignment of a disability rating to the veteran's lumbar; a 
VCAA notice letter dated in April 2003, sent in connection 
with the veteran's claim for entitlement to individual 
unemployability (TDIU); and a general VCAA notice letter 
dated in May 1, 2001.  These documents discussed the evidence 
the RO would obtain and the information and evidence the 
veteran should provide.  It also requested the veteran to 
notify the RO of any additional information he wanted it to 
obtain.  They also informed the veteran of the regulations 
pertinent to his increased rating claim.  The Board finds 
that collectively, these documents fully satisfy the 
requirements of the VCAA, Pelegrini, supra, and Quartuccio, 
supra.  V

The RO further satisfied its duty to assist the veteran by 
obtaining his available VA medical records, private medical 
records, providing him with VA examinations, and sending him 
authorization and release forms to complete and return for 
the purpose of obtaining any additional medical treatment 
records.  The Board notes that the RO did not obtain Social 
Security records relevant to the veteran's lumbar disability.  
Although these records may provide some relevant information 
in connection with the assessment of the veteran's lumbar 
disability, they are most relevant to the veteran's TDIU 
claim, which was granted, effective March 6, 2001.  
Furthermore, the claims file contains several private and VA 
medical reports relating to the veteran's lumbar condition, 
which postdate the veteran's award of Social Security 
benefits.  Therefore, the Board finds that the Social 
Security records are not necessary for a fair adjudication of 
the veteran's appeal for entitlement to an increased 
disability evaluation for his service-connected residuals of 
a lumbar laminectomy, L4-L5, currently rated as 60 percent 
disabling.

Finally, the veteran and his representative have had ample 
opportunity to present evidence and argument in support of 
this appeal.  The Board notes that neither the veteran nor 
his representative has identified or produced any medical 
evidence, which relate to the residuals of his lumbar 
laminectomy. 

Based on its review, the Board concludes that there is no 
reasonable possibility that the return of the claim to the RO 
for further efforts to assist would raise any reasonable 
possibility of substantiating the veteran's claim.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  The 
veteran, therefore, is not prejudiced by appellate review and 
the Board can issue a final decision.  


II.  Legal Criteria/Analysis

Disability evaluations are assigned by applying a schedule of 
ratings that represent, as far as can practicably be 
determined, the average impairment of earning capacity. In 
determining the current level of impairment, the disability 
must be viewed in relation to its history.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2003). Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2003).  In addition, where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Since the appeal stems 
from the veteran's disagreement with an evaluation assigned 
after the original grant of service connection, the potential 
for assignment of separate or "staged" ratings based on 
separate periods of time will not be considered.  Fenderson 
v. West, 12 Vet. App. 119 (1999).

In considering the severity of a disability, it is also 
essential to trace the medical history of the veteran.  38 
C.F.R. §§ 4.1, 4.2 and 4.41 (2003).  Consideration of the 
whole recorded history is necessary so that a rating may 
accurately reflect the elements of disability present.  38 
C.F.R. § 4.2 (2003); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).  While the regulations require a review of the 
recorded history of a disability by the adjudicator, they do 
not give past medical reports precedence over current medical 
findings.  Nevertheless, past medical reports may be critical 
in assessing the accuracy of subsequent medical evidence 
relating to the veteran's claim.  Indeed, the Federal Circuit 
has recognized the Board's "authority to discount the weight 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  As a result, the Board has the authority to favor one 
medical opinion over another.  See Cathell v. Brown, 8 Vet. 
App. 539, 543 (1996); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2003).

The Board observes that in August 2002, the criteria for 
rating intervertebral disc syndrome, contained in 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (Diagnostic Code 5293), were 
revised.  New criteria were established for ratings up to 60 
percent disabling.  When regulations change during the 
pendency of an appeal, the case must be considered under both 
the old and the new regulations, and the regulations utilized 
which would give the veteran a higher rating.  In this case, 
the veteran has been furnished with the both the old and new 
diagnostic criteria.  

Nevertheless, in the present case, the veteran is currently 
at the maximum schedular evaluation under either the old or 
new criteria for Diagnostic Code 5293.  The Board must 
therefore look to other Diagnostic Codes to see if an 
increased rating is appropriate.  Two diagnostic codes for 
rating spine disabilities provide for 100 percent disability 
ratings.  Under 38 C.F.R. § 4.71a, Diagnostic Code 5285 
(Diagnostic Code 5285) a 100 percent rating is appropriate 
when there are residuals of a fracture of the vertebra, 
resulting in the veteran either being bedridden or requiring 
long leg braces.  Under 38 C.F.R. § 4.71a, Diagnostic Code 
5286 (Diagnostic Code 5286), a 100 percent rating is also 
warranted where there is complete bony fixation of the spine 
(ankylosis) at an unfavorable angle with marked deformity and 
involvement of major joints (Marie-Strumpell type) or without 
other joint involvement (Bechterew type).  

With the above criteria in mind, the relevant evidence will 
be summarized.  In November 1964, the veteran underwent 
surgery to alleviate his lumbar pain at a VA Medical Center.  
The veteran was granted entitlement to service connection for 
residuals of a lumbar laminectomy in November 1969 and 
assigned a noncompensable disability rating.  The veteran 
filed a claim to increase his disability rating in May 1994.  
His disability rating was increased to 10 percent in December 
1994, 20 percent in a rating decision dated in February 1997 
and 60-percent disabling in July 2003.  All disability rating 
increased were effective June 1994.  

The veteran was afforded a VA examination for compensation 
purposes in October 1996.  The veteran reported a history of 
surgery.  He stated that when his back gets bad he has to 
stay in bed for a "few weeks to get back on his feet."  He 
also reported that occasionally his wife had to help him put 
on his shoes and socks.  On physical examination, the VA 
examiner noted the veteran sits leaning slightly forward.  
ROM testing indicated forward flexion of 82 degrees, backward 
extension of 28 degrees, left lateral flexion of 28 degrees, 
rotation to the left was 30 degrees, rotation to the right 
was 28 degrees.  The examiner also noted the veteran had some 
difficulty getting on and off the examining table and 
appeared to be in some pain.  Neurological examination 
revealed patellar reflex right 2+, left 1+.  Straight leg 
elevation right leg was 45 degrees, left leg was 45 degrees.  
There is also loss of sharp sensation on the lateral side of 
the thigh, extending down the left leg to the foot.  The 
veteran complained of numbness in his left foot.  X-ray 
examination of the lumbosacral spine showed mild hypertrophic 
spurring.  Invetertebral disc spaces were normal.  

Private medical records dated in February 1999 to March 1999 
indicate the veteran complained of pain and had limited 
mobility and lumbar ROM.  They also indicated prescriptions 
for OxyContin and Vicodin.  Private treatment records from 
July 1999 show multiple ventral defects at 2-3, 3-4, 4-5 and 
5-S1.  Concomitant posterior encroachment at 3-4 and 4-5 
levels secondary to concomitant facet arthrosis was noted.  
In addition the report indicates left paracentral disc 
protrusion at the L4-5 level and a ventral defect at L2, 
which caused a moderate degree of central canal stenosis at 
L2-3 level secondary to herniated, extruded disc and 
concomitant face arthrosis.  The veteran ambulated without a 
limp.  His straight leg raising was negative bilaterally.  
His reflexes were 2+ and symmetric throughout.  There was no 
evidence of focal motor weakness.  

VA outpatient treatment records, dated from March 1994 
through November 2000 show the veteran received treatment for 
a variety of complaints including low back pain.  X-rays 
taken in March 1994 show some narrowing at the L5-S1 level.  
There was no evidence of fracture, dislocation, 
spondylolisthesis or spondylolysis.  In addition, the 
sacroiliac joints appeared intact.  

Private treatment records dated in March 2000 show veteran 
had leg and back pain.  His lumbar mobility was slightly 
limited.  His neurological examination remained normal and 
his prescriptions include OxyContin and Vicodin.  Private 
treatment records dated in June 2000 shows that his 
neurological examination remained unchanged.  His lumbar 
mobility forward flexion was to about 60 degrees, extension 
to 10 degrees.  He ambulated with a mild limp.  OxyContin and 
Vicodin were prescribed. 

Progress notes from a VA treatment center dated in June 2000 
indicate the veteran rated his pain 6/10, were a back brace 
"as occasion demanded" and treated his pain with OxyContin 
and Vicodin.  It also indicates the veteran was not in 
distress at the time of his examination and showed no 
antalgic gait or posture.  It further noted that he ambulated 
without an assistive device. 

Similarly, private medical records dated in August and May 
2001 indicate that the veteran's pain was reasonably well 
managed by his prescriptions for OxyContin and Vicodin.  A 
November 2001 private medical report indicates a diagnosis of 
post lumbar laminectomy syndrome and lumbar degenerative disc 
disease.  It also indicates that OxyContin and Vicodin were 
prescribed.  It further indicates the veteran rated his pain 
as 5/10 with medication and 8/10 without it.  

Progress notes from a VA treatment center dated in December 
2001 discuss the results of magnetic imaging resonance (MRI) 
testing performed on the veteran in April 2000.  The MRI 
results showed "impressive disc extrusion at the L2-3 level 
which with the increase in annular bulge in this region 
caused significant canal stenosis.  Surgical scar at L5-S1 is 
surrounding the left S1 nerve root.  Degenerative bilateral 
radiculopathy more on left secondary to stenosis and failed 
back.  The veteran had both lumbar epidural and facet blocks 
in January 1997 and January 1999 with no pain reduction.  It 
also indicates that a lumbar epidural steroid block was 
performed.

February 2002 private medical records indicate a diagnosis of 
post lumbar laminectomy syndrome and lumbar degenerative disc 
disease.  It also indicates that OxyContin, Vicodin and 
quinine sulfate was prescribed.  It also shows the medication 
was reasonably successful in managing his chronic back pain.  
The report further indicated showed the veteran ambulated 
without a limp, lumbar mobility was restricted to about 40 
degrees.  Also, his neurologic examination remained stable.

Progress notes from a VA medical treatment center dated in 
May 2002, indicate the veteran record shows treatment for 
back pain.  The veteran reported difficulties sleeping and 
that he walked on the side of his left foot due to his back 
pain.

A private medical record dated in May 2002, also showed a 
diagnosis of post lumbar laminectomy syndrome and lumbar 
degenerative disc disease.  It also indicates that OxyContin, 
Vicodin and quinine sulfate was prescribed   Physical 
examination indicates that he was ambulating reasonably well.  
Lumbar mobility remained restricted with forward flexion to 
about 30 degrees.  His neurologic examination was stable.  No 
motor weakness was indicated.  A private medical record dated 
in July 2002 shows the veteran had tenderness to palpation 
over the lumbar spine with two trigger points on either side 
of the lumbar spine.  He was able to ambulate with a slightly 
antalgic gait.  Forward flexion was restricted as well as 
extension.  His neurologic examination was stable and no 
motor weakness was indicated.  His diagnosis was post lumbar 
laminectomy syndrome, lumbar degenerative disc disease and 
lumbar strain.  It also indicates that OxyContin, Vicodin and 
quinine sulfate was prescribed 

Private medical treatment records for October 2002, indicate 
that the veteran ambulated with a slightly antalgic gait.  
Forward flexion was restricted to 50 degrees, extension to 20 
degrees.  His neurologic examination remained stable and his 
had tenderness to palpation of the lumbar spine with two 
trigger points.  His diagnosis was post lumbar laminectomy 
syndrome, lumbar degenerative disc disease and lumbar strain.  
It also indicates that OxyContin, Vicodin and quinine sulfate 
were prescribed.  It further also indicated that the private 
physician provided two "trigger point injections" in the 
veteran's lumbar paraspinal muscle mass bilaterally at the 
level of L4.  

Progress notes from a VA medical treatment center dated in 
December 2002, indicate the veteran received morphine 
treatment for his lower back pain.  Although the record rates 
the treatment "effective" a later VA treatment record dated 
in May 2002 indicates it was not effective.  Specifically, 
the veteran stated it provided "no results."

The veteran underwent a Compensation and Pension (C&P) 
examination  in December 2000 that resulted in extensive 
findings.  The examination report indicates the veteran 
reported intermittent exacerbations of his back pain without 
any complete alleviation over the past four years.  It 
further indicates that although physical therapy and pain 
blocking injections provided some relief at the start of his 
treatment, the effects were weakening over the past few 
weeks.  His current complaints consisted of constant daily 
severe low back pain with radiation into the left lower 
extremity and occasionally the right lower extremity.  The 
veteran reported the pain increased markedly with prolonged 
standing or walking.  He further complained of significant 
stiffness and fatigability in the lumbar spine.  The 
veteran's prescriptions included Vicodin and OxyContin. He 
reported occasional paresthesias into the left lower 
extremity. 

Physical examination of the veteran's lumbar spine revealed 
no external deformity.  There was no kyphoscoliosis on 
palpation, but marked lumbar muscle spasm on palpation.  
There was no direct axial spine tenderness.  On range of 
motion testing, using a goniometer, he was able to flex to 
only 30 degrees with pain and extend to approximately 20 
degrees with pain.  Lateral bending was limited to 
approximately 15 degrees bilaterally.  Rotation was more 
normal at approximately 30 degrees bilaterally.  

Neurologic examination revealed 5/5 strength in the lower 
extremities with the exception of the left extensor hallicus 
longus, which was 4/5 and the left tibialis anterior, which 
was 4+/5.  He had decreased pinprick sensation in the L5 
nerve root distribution with marked loss of sensation to 
pinprick and normal vibration sense in the feet bilaterally.  
He ambulated with an antalgic gait, favoring the left leg.  
He was able to stand on his heels but not his toes.  He had 
negative Romberg assessment.

The examiners review of the veteran's imaging studies, 
including an MRI dated in April 1999, revealed marked 
abnormalities of his lumbar spine with evidence of severe 
lumbar degenerative disease with multilevel MOTOR type disc 
changes seen in the end plates, particularly at L5.  Multiple 
central disc bulges as well as facet joint hypertrophy, 
producing lumbar spinal stenosis with an absolute thecal 
space measurement of 9mm were also observed.  At L2-3, there 
was what appeared to be a new disc herniation (as compared 
with images from February 1998), which, in conjunction with 
other changes previously described also produced stenosis at 
this level.  At L4-5 and L5-S1, there was evidence of 
extensive scar formation as demonstrated by enhancement with 
gadolinium.  The left lateral recess, particularly at L4-5, 
was filled with the scar, as was the left L5-S1 nerve root 
consistent with epidural fibrosis.

As a result of his examination of the veteran, the VA 
examiner diagnosed severe lumbar degenerative disc disease 
with lumbar stenosis and mild to moderate lumbar bony 
degenerative arthritis.  He characterized the veteran's 
symptoms as more consistent with a severe lumbar disc 
syndrome with a failure of symptom improvement and frequent 
exacerbations.  He also noted the significant structural 
disease.  The final diagnosis was severe lumbar degenerative 
disc disease, moderate lumbar stenosis and epidural fibrosis 
with continued left lower extremity radiculopathy and failed 
back syndrome. 

Private medical treatment reports dated in January 2003 
indicate a diagnosis of post lumbar laminectomy syndrome, 
lumbar degenerative disc disease and lumbar strain.  Physical 
examination revealed the veteran ambulated slightly 
antalgically.  His range of motion (ROM) of his lumbar spine 
was restricted secondary to pain complaints.  He had 1+ 
symmetric reflexes.  Strength was 5/5.  And he had no sensory 
deficits.  The medical report also indicates that OxyContin, 
Vicodin and quinine sulfate was prescribed.  It also 
indicates that the private physician provided two "trigger 
point injections" in the veteran's lumbar paraspinal muscle 
mass bilaterally at the level of L4.  

The evidence of record clearly establishes that the veteran 
has significant pain and limitations due to his service 
connected back disorder that is only slightly managed by 
medication.  It is as a result of this pain and limitation 
that he has been awarded a 60 percent disability rating.  He 
has also been granted individual unemployability under 38 
C.F.R. § 4.16(a).  However, for a 100 percent schedular 
rating to be granted under Diagnostic Codes 5285 or 5286, it 
must either be demonstrated that the veteran has unfavorable 
ankylosis of the lumbar spine, or that there are residuals of 
a fracture of the vertebra which render the veteran 
bedridden.  

Considering first the issue of whether unfavorable ankylosis 
is present, the Board notes that ankylosis is defined as 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  Lewis v. Derwinski, 3 Vet. 
App. 259 (1992).  Although examination revealed the range of 
motion of the veteran's spine was severely limited, the Board 
notes that he still retained some forward and lateral 
flexion.  There have been no indications in either the VA 
examination the reports of private medical treatment that the 
veteran's spine demonstrates ankylosis.  In the absence of 
any ankylosis, much less unfavorable in nature, the Board 
finds no basis for a 100 percent rating under the provisions 
of Diagnostic Code 5286.

Next, under Diagnostic Code 5285, a 100 percent rating is 
appropriate when there are residuals of a fracture of the 
vertebra, resulting in the veteran either being bedridden or 
requiring long leg braces.  The veteran has not contended, 
nor does the evidence indicate, that either of these 
conditions is present.  There was some degree of 
radiculopathy noted on the April 2000 MRI test results 
discussed in the December 2001 VA examination.  Nevertheless, 
in neither case, however, was it reported that any 
radiculopathy resulted in the need for long leg braces.  

Therefore, while the Board does not want to minimize the 
difficulties the veteran is undergoing as a result of his 
service connected back disabilities, the Board concludes that 
the objective symptomatology noted on both examination and 
treatment is not of sufficient severity to support a 100 
percent schedular rating under Diagnostic Codes 5285 and 
5286.  Therefore, to this extent, his appeal must be denied.  

The Board also notes the veteran is currently in receipt of a 
total disability rating, effective March 6, 2001.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more.  38 C.F.R. § 4.16 (2003).  

The Board has also considered whether an extraschedular 
evaluation is appropriate and concludes that it is not 
warranted because the evidence does not show that the low 
back disability presents an unusual or exceptional disability 
picture.  38 C.F.R. § 3.321(b)(1) (2003).  Significantly, 
although the veteran's lumbar condition has resulted in his 
inability to work, it has not required frequent periods of 
hospitalization.  In addition, the symptoms are properly 
reflected in the disability ratings available under the 
schedule.  Specifically, the 60 percent disability rating 
accurately reflects his current lumbar disability.  In 
addition, the veteran's grant of TDIU reflects the veteran's 
inability to work as a result of his lumbar disability.  
Therefore, the regular schedular standards, with the 60 
percent evaluation and TDIU currently assigned, adequately 
compensate the veteran for any adverse industrial impact 
caused by his back disability.

In reaching the above decision, the Board has given due 
consideration to the potential application of the various 
provisions of 38 C.F.R. Parts 3 and 4, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that 
these provisions do not support the grant of an increased 
rating for the disorder at question.   


ORDER

An increased evaluation for a disability of the lumbar 
segment of the spine is denied.  


REMAND

In January 1999, the veteran completed and submitted an 
Appeal Form (Form 9) in connection with his claim for 
entitlement to service connection for bilateral hearing loss, 
in which he requested a Travel Board Hearing.  Nevertheless, 
a hearing was never scheduled.  This request was also noted 
on the Certification of Appeal (Form 8) submitted by the 
veteran's representative.   The veteran has not been afforded 
his requested hearing on his claim for entitlement to service 
connection for bilateral hearing loss, and, therefore, his 
claim may not be decided until he receives one.  

Therefore, in order to assist the veteran in the development 
of his appeal and to ensure due process, this appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the veteran if further 
action is required on his part:

1.	The RO should schedule the personal 
hearing requested by the veteran in his 
correspondences.  The RO should notify 
the veteran of the new hearing date.

Thereafter, the case should be returned to the 
Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



